Citation Nr: 0917517	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to May 1982. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In addition to the matters addressed below, the Veteran had 
also claimed entitlement to service connection for several 
other conditions.  A November 2008 rating decision continued 
prior denials of entitlement to individual unemployability 
and service connection for a cervical spine condition, 
schizoaffective disorder with depression, a bilateral knee 
condition and arthritis of all joints.  An appeal as to these 
issues has not been perfected.  Absent a NOD, a Statement of 
the Case and a Substantive Appeal, the Board does not have 
jurisdiction of these issues.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997); Bernard v. Brown, 4 Vet. App. 384 (1994).

In April 2009 the Veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim on appeal is necessary prior to final 
appellate review.  The Veteran has claimed entitlement to a 
rating in excess of 40 percent for his service-connected 
lower back disability.

In his hearing before the undersigned Veterans Law Judge the 
Veteran indicated that his service-connected low back 
disorder has become more severe since his last VA 
examination.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that where a veteran claims that 
a disability is worse than when previously rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992).

While the Veteran's most recent VA examination was in October 
2008, that examination was a general medical examination for 
all body systems and not for specific conditions claimed by 
the Veteran.  The most recent VA examination specifically for 
the Veteran's back was in December 2007, and based on 
statements elicited from the Veteran during his April 2009 
hearing before the undersigned Veterans Law Judge, the 
Veteran suggested that his back condition has increased in 
severity since that examination.  More specifically, the 
Veteran stated that he has daily incapacitating episodes 
lasting from four to six hours. 

The December 2007 VA examination did not address the 
frequency and duration of any incapacitating episodes due to 
the Veteran's low back disorder.  Therefore, the Board finds 
that a new examination is necessary to reach a decision on 
this claim. 

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether he has had any 
treatment for his degenerative disc 
disease since December 2007.  If the 
Veteran indicates that he has received any 
pertinent treatment, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The Veteran should be afforded the 
appropriate examination to determine the 
nature and severity of his lower back 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies 
and the examiner should identify any 
objective evidence of pain.  The extent of 
any incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  In addition, the 
examiner should determine the frequency 
and duration of any incapacitating 
episodes during the past 12-month period.  
An incapacitating episode, for disability 
evaluation purposes, is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician. 

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




